DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC § 101
With regards to the 35 USC § 101 abstract idea rejection of claim(s) 1-11, applicant argues the claims should not be rejected under 35 USC § 101 because the claim includes a preview image being displayed and providing a marking on the image. Applicant’s remarks and amendments have been fully considered, but are not found convincing. The rejection under 35 USC § 101 with regards to claim(s) 1-11 is maintained. The additional elements or combination of elements “display” in the claim taken individually or in combination is not sufficient to amount to significantly more than the judicial exception (abstract idea) itself because the “display” is recited at a high level of generality as performing generic computer functions routinely used in computer. Further, a marking is not considered significantly more. At its most basic interpretation, this type of marking can be done by the most generic of programs, Microsoft Paint. The use of generic computer components does not impose any meaningful limits on the computer implementation of the abstract idea. Further, the marking provided by the user does not provide any significant transformation to the image and in fact, the remaining claim limitations are merely to identify areas within an image and not actually processing the image in question. Finally, if taking out the “generic computer components” the processing done by the claim in question can be done manually by a user in which an image is received, marked up using a pen, and finding an area of interest mentally.
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-11, applicant argues the claims as amended are not taught by the prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been entered and fully considered, but they are not found convincing. Applicant’s amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final.

Claim Interpretation
With regards to the claim interpretation of claim(s) 1-9, applicant does not further clarify the interpretation by examiner. The claim interpretation with regards to claim(s) 1-9 is updated/maintained.

	
< Remainder of Page Left Intentionally Blank >	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
The claims are directed to a statutory category (process, machine, manufacture, or composition of matter). The claims employ abstract idea of performing image analysis on image data wherein the image data is analyzed to determine an area pattern and an area based upon a previously known image and the previously determined area pattern. The claims lack an inventive concept sufficient to transform the abstract idea into a patent-eligible invention. The claim does not include additional step(s)/element(s) that are sufficient to amount to significantly more than the judicial exception because the recited step(s)/element(s), when considered both individually and as an ordered combination, do not amount to more than the above-identified abstract idea. The additional elements or combination of elements “processing device” in the claim taken individually or in combination is not sufficient to amount to significantly more than the judicial exception (abstract idea) itself because the “processing” is recited at a high level of generality as performing generic computer functions routinely used in computer applications. The use of generic computer components does not impose any meaningful limits on the computer implementation of the abstract idea. A claim without significantly additional limitations is not patent eligible.

< Remainder of Page Left Intentionally Blank >

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
< Remainder of Page Left Intentionally Blank >

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2014/0118797A1] in view of D4 [US 2007/0073776 A1] in view of D2 [JP 2001/230919 A].
Claim 1: An image processing device for performing image processing on image data, the image data indicating an editing target image including a character string image including at least one character image, the image processing device comprising: [D1, Figure 4, Figure 5, and Abstract] D1 teaches the image processing device includes an image acquisition part for acquiring image data and based upon the image data a character area and a marking area is determined in the image data.


a first determining section configured to determine an area pattern from among a plurality of area patterns ; and [D1, Figure 4, Figure 5 and [0060-0062]] D1 teaches the determination of a section with respect to the image data. As shown in figure 4, an area pattern is determined. 

a second determining section configured to determine, as an editing area on which the image processing is to be performed, an area of at least a portion of the character string image based on the marking image and the determined area pattern. [D1, Figure 4, Figure 5 and [0060-0062]] D1 teaches based on the character detection result and the marking detection result, including the marking area, the image adjustment area determination part determines an image adjustment area and a non-image adjustment area in the original document and the processing proceeds.

D1 does not explicitly teach the display section configuration, however, the limitations are taught as follows:

a display section configured to display the editing target image as a preview image;
an operation panel configured to receive marking on the preview image; [D4, [0059]] D4 teaches the displaying of the preview image and the ability for the user to provide mark-up on the displayed image using a editing tool, such as digital pen. 


D1 teaches the marking area included in the image, D4 teaches the preview image which the user can interact with, and for the sake of completeness, [D2, [0004-0005]] D2 teaches the markings at M1 and M2 and the target area for processing is determined based upon the marking areas of M1 and M2 in relation to the markings. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D4, wherein the marking area is included with the data and the user has the ability to provide the markings, with the teachings of D2, wherein the marking area is a specific area presented as M1 and M2. One skilled in the art would have been motivated to modify D1 in view of D4 in this manner in order to utilize the marking area of D2. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2: The image processing device according to claim 1, further comprising:
a presenting section configured to present the plurality of area patterns; and [D1, Figure 10A-10B] D1 teaches the illustration of example images before and after image processing. As can be seen in the presented figures there are a plurality of area patterns.

[D1, Figure 10A-10B] D1 teaches the selection of a specific area.

the first determining section determines the area pattern from among the plurality of area patterns based on the selected area pattern. [D1, [0052]] D1 teaches the selection of specific areas from the number of areas determined.

Claim 3: The image processing device according to claim 1, further comprising an identifying section configured to identify marking included in the marking image, wherein the first determining section determines the area pattern from among the plurality of area patterns based on the identified marking. [D2, [0004-0005]] D2 teaches the markings at M1 and M2 and the target area for processing is determined based upon the marking areas of M1 and M2 in relation to the markings.

Claim 7: The image processing device according to claim 3, wherein the marking included in the marking image exhibits one of multiple manners of a starting end, the identifying section identifies a manner of the starting end exhibited by the marking, and the first determining section determines the area pattern from among the plurality of area patterns based on the identified manner of the starting end. Claim 7 is rejected for similar reasons as to those described in claim 1, wherein the starting end marking is considered the enclosure marking completed by the processor.

Claim 8: The image processing device according to claim 1, wherein the second determining section determines a removal area based on the marking image and the determined area pattern, and determines as the editing area an area in which the removal area has been removed from an area of the character string image. [D2, [0004]] D2 teaches the removal of the area from the character string with respect to the markings M1 and M2 and the target area.

Claim 9: The image processing device according to claim 1, further comprising a calculating section configured to calculate a degree of coverage which is a degree to which the marking covers the character image, wherein the second determining section increases or decreases the editing area according to the calculated degree of coverage. [D1, [0070]] D1 teaches area expansion of a weak character area is performed. Not only is an edge of a weak character, the interior of the weak character also detected as a weak character area. In the area expansion, surrounding pixels in eight directions of a pixel that is determined as a weak character area are explored.

Claim 10: The image processing device according to claim 1, wherein the plurality of area patterns includes a circumscribed rectangular area pattern defined by a rectangle circumscribing the entire marking image and a precision priority area pattern defined by the marking image. [D1, [0096]] D1 teaches the marking areas are rectangles. The editing target image includes a character string image including at least one character image and at least one marking image. Thus the “entire” marking image is included. Applicant is requested to clarify the claimed subject matter if an alternate interpretation is desired.

Claim 11: Claim 11 is rejected for similar reasons as to those described in claim 11.
< Remainder of Page Left Intentionally Blank >
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2014/0118797A1] in view of D4 [US 2007/0073776 A1]  in view of D2 [JP 2001/230919 A, see IDS], as described in claim 1, further in view of D3 [US 2015/0016718 A1].
Claim 4: The image processing device according to claim 3, wherein the marking included in the marking image exhibits one of multiple types of brackets, the identifying section identifies a type of brackets exhibited by the marking, and the first determining section determines the area pattern from among the plurality of area patterns based on the identified type of brackets. Claim 4 is rejected for similar reasons as to those described in claim 1 wherein there is an identification done by a rectangular method around the area, however, does not teach the bracket method of identification. [D3, [0074-0075]] D3 teaches the identification of the area using a bracket in an area within the note. Further, there is also the ability to identify the area by colored markings. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2, as described in claim 1, with the teachings of D3, wherein the area being that of including brackets instead of the marking described in D1 in view of D4 in view of D2 as described above. One skilled in the art would have been motivated to modify D1 in view of D4 in view of D2 in this manner in order to provide the simple substation to utilize the brackets as the identification of the markings. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 4.

Claim 5: The image processing device according to claim 3, wherein the marking included in the marking image exhibits one of multiple colors, the identifying section identifies a color exhibited by the marking, and the first determining section determines the area pattern from among the plurality of area patterns based on the identified color. Claim 5 is rejected for similar reasons as to those described in claim 4, wherein the prior art teaches the ability for colored markings.

Claim 6: The image processing device according to claim 3, wherein he marking included in the marking image exhibits one of multiple line widths, the identifying section identifies a line width exhibited by the marking, and the first determining section determines the area pattern from among the plurality of area patterns based on the identified line width. Claim 6 is rejected for similar reasons as to those described in claim 1, wherein there are multiple widths in a rectangular marking. Further, D3, see Figures 8C and 8D, there are multiple widths different in the line markings.
< Remainder of Page Left Intentionally Blank >

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AMANDEEP SAINI/Primary Examiner, Art Unit 2661